 176DECISIONSOF NATIONALLABOR RELATIONS BOARDMissouri Beef Packers,Inc.andAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIOand The International Brotherhood ofPackinghouse and Dairy Workers, Party to theContract.Case 16-CA-4305May 26, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn January 25, 1972, Trial Examiner Josephine H.Klein, issued the attached Decision in this proceed-ing. Thereafter, the Charging Party and the GeneralCounsel, respectively, filed exceptions and a support-ing brief, and the Respondent filed a brief inopposition to the exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt herrecommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Missouri Beef Packers, Inc., Plainview, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommend-ed Order.IMembers Fanning and Jenkins wish specifically to note that inagreeingwith the Trial Examiner they find it unnecessary to, and do not,rely on her comments regarding the Respondent's obligations under Sec.8(a)(5), not herein involved, or her conclusions regarding Board-conductedelectionsvis-a-visothermethods of determining employee sentiments.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN,Trial Examiner:This case was triedin Plainview,Texas, on August 9 through 13, 23, and 24,and in KansasCity,Missouri, on August 25, 1971,1 on acomplaint issued againstMissouri Beef Packers, Inc.,Respondent, on June 29 (and amendedon July 21),Exceptwhereotherwiseindicated,alldates hereinare in 1971.sNationalLabor Relations Act, as amended (61 Slat. 136, 73 Slat. 519,29 U.S.C. Sec.151, et seq.)]The brief of the Party to the Contract, received on October18, afterexpirationof the previously extended period forfiling briefs,has beenacceptedand considered by the TrialExaminer.4The transcript of the hearingcontains numerous errors,in large partpursuant to a charge filed on March 22 by AmalgamatedMeat Cutters&ButcherWorkmen of North America,AFL-CIO (hereafter referred to as the Amalgamated),alleging interference with employees'rights in violation ofSection 8(a)(1) of the Act2 and unlawful assistance to theInternationalBrotherhood of Packinghouse and DairyWorkers (hereafter referred to as the Brotherhood) inviolation of Section 8(a)(2) of the Act.All parties were afforded full opportunity to be heard, topresent oral and written evidence,and to examine andcross-examine witnesses.The parties waived oral argumentand after the hearing all four parties filed briefs.3Upon theentire record,4observation of the witnesses,and considera-tion of the briefs,the Trial Examiner makes the following:FINDINGS OF FACTI.PRELIMINARY FINDINGSA.Respondent is, and has been at all times materialherein, a Missouri corporation, with its principal offices inAmarillo, Texas. It is engaged in the business of slaughter-ing and processing beef and beef products at severallocations, including a plant in Plainview, Texas, the facilityinvolved in this proceeding.During the 12 monthspreceding the issuance of the complaint, a representativeperiod, at its Plainview facility, Respondent processed,packed, sold, and distributed directly to purchasers outsideTexas, products valued in excess of $50,000. During thesame period, Respondent purchased goods and servicesvalued in excess of $50,000 from outside Texas. Respon-dent is now, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.B.The Amalgamated (Charging Party) and the Broth-erhood (Party to the Contract) are, and have been at alltimesmaterialherein, labor organizations within themeaning of Section 2(5) of the Act.11.THE UNFAIR LABOR PRACTICESA.The IssuesThe basic ultimate question here presented is whetherRespondent acted unlawfully in recognizing the Brother-hood as the exclusive bargaining agent for the productionand maintenance employees at Respondent's Plainviewplant on March 4, and in executing a collective-bargainingagreement with that Union on March 6.5 The gravamen ofthe complaint is that the Brotherhood did not represent anuncoercedmajority of Respondent's employees in anappropriate unit and that Respondent unlawfully assistedthe Brotherhood. The complaint also alleges some relative-lyminor independent violations of Section8(a)(1).the resultof language and regional accent problems.However, nomotionsto correct the transcript havebeen filed. Most of the errors are self-evidentand none arecrucial tothe present decision.Accordingly,the TrialExaminerhas not undertakento issue a corrective order,which wouldnecessarily be voluminous.5Oral agreement was reached on March 6 and thecontractwas reducedto writing and signedon Sunday, March 7.197 NLRB No. .31 MISSOURI BEEF PACKERS,INC.177B.The Facts1.Preproduction relationship of Respondent andtheAmalgamatedThe Amalgamated represents the production and main-tenance employees at Respondent's slaughtering plants inRockport, Missouri, and Friona, Texas. It does not appearwhen the representation commenced at Rockport, but theFriona relationship followed a Board certification in 1968.Negotiations for a contract at Friona covered approxi-mately 3 months, with a strike in progress when agreementwas reached. The expiration date of the Friona contractwas December 15, 1971.6Sometimetoward the end of 1969, Respondent com-menced construction of a new, additional plant inPlainview, Texas, about 85 miles southeast of Friona. Toconstruct the Plainview plant, Respondent hired some 150to 200 local workers, largely unskilled laborers, most ofwhom are Mexican-Americans. In general, the literacyrate, in either English or Spanish, of those employees is notvery high.Original plans called for production to begin at thePlainview plant around the end of 1970, but constructiondelays resulted in postponement of initial production untilMarch 2, 1971. Steve R. Mauser, International representa-tive of the Amalgamated, testified that he was assigned to"keep an eye on the construction" of the Plainview plant"and look at the probability of organizing [the] plant at afuture date." Pursuant to this assignment, in the summer of1970 he spoke to representatives of Respondent in Friona.He first spoke to Robert Burns, who said that he was goingto be plant manager at Plainview. Mauser said that theAmalgamated "would like to have recognition" at thatplant.Burns replied that he was not authorized to doanything at that time.In the fall Mauser spoke several times to Dave LaFleur,then plant manager at Friona. Mauser said the Amalga-mated would like recognition at the Plainview plant andLaFleur said - he did not know when it was to open.According to Mauser, LaFleur said that he would give thematter "much thought and he might be able to work outsomething based on the Friona plant." Eventually LaFleurreferred Mauser to Robert Mellinger, Respondent's nation-al personnel director. Mellinger said that the Company hadnot as yet come to a decision about Mauser's request butthey "would still work something out as the plant nearscompletion." As late as January 21, Mellinger said he hadnot as yet made up his mind about recognition of theAmalgamated at Plainview and told Mauser to check againlater.Leonard Guerrero, secretary-treasurer of Local 77 of theAmalgamated, had similar conversations with managementpersonnel at Friona in November and December 1970.AlthoughGuerrero testified that some of the Frionaemployees wanted transfers to Plainview, and the subjectof transfers was apparently discussed to some extent, theevidence as a whole negatives any negotiated plan fortransfers. So far as appears, there were no such transfersexcept for a small number of Friona employees who weresent to Plainview for the purpose of training the inexperi-enced Plainview work force.Guerrero testified that he hadseveral discussions with Respondent's representatives inFriona,the last being with Bill Gilberts,Friona plantsuperintendent,around the middle of February, in thecourse of a grievance meeting. Concerning the conversa-tion,Guerrero testified as follows:Our conversation after settling some step two griev-ances, turned out to the effect that I asked him forrecognitionfor theMissouri Beef plant in Plainview.... At thistime,he indicated to us that this would bean unfair labor practice due to the fact that this wouldbe forcing the people to join the union.At that time Gilberts said that the Plainview plant wouldprobably go into production around the end of February.Both Mauser and Guerrero testified that Respondent'srepresentatives expressed their desire to avoid having anycollective-bargaining agreement at Plainview expire simul-taneously with that at Friona.Mauser's and Guerrero's testimony was uncontradictedand was corroborated in part by Mellinger. At one point hetestified that in a"half kidding"conversation with Mauserhe said that the Company was "probably thinking aboutrunning that plant non-union the best [it] could or see if[it] couldn't do it that way."Sometime around the turn of the year,Mellingerconsulted counsel, who said he could not"see any reasonnot to talk to" Mauser. Mellinger thereupon invitedMauser to have lunch with Mellinger and LaFleur inPlainview.However,according to Mellinger, Mauser didnot show up and there was no subsequent communication.2.Chronologyof events leading to contract onMarch 6On January24,Respondent held a public-invited openhouse at the Plainview plant,in anticipation of thecommencement of production, which was then expected tooccuron February23. ChesterC. Green,national treasurerof the Brotherhood,attended the open house,where he metsome of the employees.Thereafter,except for a week spentat his home in KansasCity,he remained in Plainview untilthe events here involved.During this period he spoke toseveral employees and apparently held informal meetingswith employees in his room at the Congress Inn.A meeting was held onFebruary 23,atwhich anorganizing committee was selected.Since the date for thebeginning of Respondent'sproduction had by then beenpostponed to March 2, a further meeting of the organizingcommittee was scheduled for the evening of March 1.At the March 1 meeting,attended by around 10 to 15employees,some Brotherhood authorization cards weresigned and many were distributed for use in solicitation atthe plant the next day.There is a conflict of evidence,discussed below,as to whether any authorization cards hadbeen distributed before that meeting.The authorization6The present record contains no evidence concerning negotiations forany renewal of that agreement. 178DECISIONS OF NATIONALLABOR RELATIONS BOARDcards, printed only in English,are single-purpose cardsauthorizing representation.7On Tuesday, March 2, production was begun with arelatively small kill designed primarily asa training sessionfor the employees, who had previously worked onconstruction of the plant. Although Lazaro Villalovos, amaintenanceworker, testified that he was too busyworking to distribute any Brotherhood cards, it appearsthat most of the production employees did very little workthat day. It is clear that many cards were signed at theplant on that day.On the evening of March 2, there was a Brotherhoodmeeting.There is a conflict of evidence, discussed below,concerning precisely what transpired at that meeting. Inany event, at 10:15 p.m., after the close of the meeting,Don Mahon, International president of the Brotherhood,telegraphed Robert Burns, Respondent's general manager,as follows:Whereas a substantial majority of your employees haveauthorized our union as their collective bargainingagency we hereby request meeting with you for purposeof proving our claims and commence our negotiations.Please acknowledge.The return address was given as the Brotherhood's office inDes Moines, Iowa. The following afternoonBurns tele-graphically replied as follows:Our company is willing to meet with you at 9:00 a.m.Thursday,March 4, 1971, at the Congress Inn inPlainview, Texas to discuss your claim of representa-tion.Unless, I hear otherwise I'll assume this issatisfactory.On the morning of Thursday, March 4, Mahon andGreen met with Burns. The Brotherhood handed over itsauthorization cards, which the company representativeswere to take back to the plant to check against Respon-dent's records. There is a conflict of evidence, discussedbelow, concerning how many cards were turned over andwhether they were counted at that time. It is clear,however, that no copies or records were made or kept byeither Respondent or the Brotherhood.Upon returning to the plant, Bums and Mellinger turnedthe authorization cards over to Jerry Roberson, personnelmanager at Plainview. As is more fully discussed below,Roberson testified to his having checked the cards againstthe Company's seniority list and having "spot checked" thesignatures.Thursday afternoon,Mellinger telephonically advisedtheBrotherhood that the card check had satisfactorilyestablished majority and that the Company was willing tocommence contract negotiations the followingmorning.That evening, a union membership meeting was held atwhich a negotiating committee was selected, consisting ofMahon and Green together with essentiallythe sameemployees who had composed the organizing committee.Contract negotiations were conducted on Friday, March5, from 9 a.m. until around midnight or later. Sometime7The heading on the front of the card is, in large type: "AUTHORIZA-TION TO NBP&DW." The text reads: "I; , authorize the NationalBrotherhood of Packinghouse and Dairy Workers (NBP&DW) to representme in collective bargaining." The back of the card reads: "This card will beused to secure recognition and collective bargaining for the purpose ofnegotiatingwages, hours, and working conditions. YOU HAVE THEbefore noon,Mahon obtained Respondent's agreementthat the employees could be invited to and be able toattend a Brotherhoodmeeting onSaturday afternoon.On Friday afternoon, at the plant, the employees wereinformed that they were to work at construction for 8 or 10hours on Saturday, March 6. On Saturday, they started towork at 7 a.m. and contract negotiations resumed at 9 a.m.During the employees' coffeebreak, at or around 9:30 a.m.,Max Davis, construction superintendent, informed theemployees that a unionmeeting wasto be held thatafternoon and displayed a notice thereof which had beenposted in the plant. Virtually all the employees clocked outat noon and attended the Brotherhood meeting commenc-ing at 1 p.m.At the meeting, the progress of contract negotiations wasreported, primarily byMahon, who spoke in English.However, Lazaro Villalovos, Rabel Ray Ramos, and activeemployee solicitors, interpreted and themselves answeredquestions in Spanish. Although there is some conflict in theevidence, it appears that the employees generally approvedthe contract terms which had been agreed on to that pointand authorized the committee to continue negotiating to afinal contract.At the March 6 meeting, three-part blue cards weredistributed and some were executed. These cards consistedof an authorization for representation and acceptance ofmembership, an authorization for the checkoff of uniondues, and an application for union insurance benefits.There is a conflict of evidence as to when such blue cardswere first distributed and as to whether any greenauthorization cards were executed and/or turned in at theMarch 6 meeting. These conflicts are discussed below, inconnection with determining the Brotherhood's majoritystatus.The contract negotiations, which were suspended for theduration of the union meeting, were then resumed andagreement was reached on the terms of a collective-bargaining agreement on the evening of Saturday, March6.The agreement was reduced to writing and signed onSunday, March 7.3.Postcontract eventsOn or about March 9, the Amalgamated instituted anorganizationalcampaign,beginningwithhandbilling,followed by personal contacts and union meetings. TheAmalgamated filed the present charge on March 22.Some authorization cards were obtained, but the recorddoes not contain any indication of the number. Some ofthe employees who testified for the General Counsel in thepresent case indicated that they had signed Amalgamatedauthorization cards because of dissatisfaction with theBrotherhood.Among those signing cards for the Amalgamated wasLazaro Villalovos. Villalovos, a leader in the Brotherhood'scampaign, had been elected vice president of the Brother-RIGHT UNDER FEDERAL LAW TO ORGANIZE AND JOIN AUNION.By joining the National Brotherhood you have the support of oneof the world'smost progressive Unions."These cardswill hereafter generally be referred to as "green cards," todistinguish them from a set of three-part blue cards also solicited by theBrotherhood. 180DECISIONS OF NATIONALLABOR RELATIONS BOARDdentmaintains that these employees were properlyincludable in a production bargaining unit as of March 4,when recognition was granted.Mellinger testified that firm commitments of productionjobs had been made to those employees. Max Davis,however, who had served as construction superintendentfor the Rockport, Friona, and Plainview plants, said thatthe procedure had been the same at all three locations andproceeded:Now, they was told they would get transferred. Nowthey wasn't promised a job, no seniority or nothing atfirst,but they was to have a job when the plant wentinto production.Q. In other words, they could transfer if theyelected to do so?A.Correct.The evidence shows that it-was expected that all of theoriginalconstructionworkerswho wanted to wouldeventually be given jobs in production or maintenance.However, the transfers were contingent upon the employ-ees'no longer being needed for construction and upontherebeing a need for the employees in production.According to Mellinger, all employees who had signifiedtheir desire for production jobs were transferred to theproduction payroll as of March 2, acquiring seniority inproduction and receiving the general wage increase putinto effect for production workers as of that date. Thegeneralwage rate at that time went to $2.10 per hour,which constituted a substantial increase for many employ-ees.Apparently, however, some employees were alreadyreceiving that much or more. It does not appear whetherany employees received less than $2.10 per hour afterMarch 2. The evidence also shows that at least some of thepersons who remained on construction work after March 2did arrange for the purchase of special clothing requiredfor production workers. It thus appears that both Respon-dent and the employees contemplated that all employeeswho wanted to would eventually perform production work.On the other hand, the evidence is clear that asubstantial number of such employees never did transfer toproduction work. There is in evidence a list of "Construc-tion Employees who became Production and MaintenanceEmployees" (G.C. Exh. 372). This list, prepared byRespondent, contains the names of 169 employees as ofMarch 2-6. Of these, 22 had not transferred to productionby July 19. Of the 22, 16 were terminated without everhaving transferred to production work.13At first blush, there is considerable appeal to acontention that employees who had elected to takeproduction jobs when available would have a greater"community of interest" with the production employeesthan with the "permanent" construction workers andequitably should have a full voice in determining the terms13Eight of the sixteen employees who had been terminated without everperforming production work had been subject to checkoffof union dues. Inaddition, five employees who had not commenced production work by July19 were having Brotherhood dues checked off on that date.1'The situation is distinguishable from that of employees temporarilyperforming duties outside the unit in which they have previously workedand towhich theywill return.Cf.AnacondaAluminumCompany,133 NLRB1123.15R. B.Garza, D. Ortiz, V. Rangel.and conditions of their prospective employment. But theactual history of the employees here involved confirms thewisdom of adhering to the established Board rule that "Aunit determination must depend on the present duties ofthe employees,not on speculation as to future changes inwork assignments."BrooklynBoroughGas Company,110NLRB 18. See alsoCertain-Teed Products Corp.,102NLRB 1324;ElliottCompany, Crocker-WheelerDivision,106 NLRB 1033, 1036.14 Accordingly, the Trial Examinerfinds that those employees who had not commencedproduction work when recognition was granted are to beexcluded from the unit,alongwith the "permanent"construction workers.c.Size of unitThe General Counsel introduced into evidence twoemployee lists prepared by Respondent which shouldidentify the employees withinthebargaining unit onMarch 4: (1) a letter from Mellinger toRespondent'scounselpurporting to contain a "list of employees as ofMarch 2, 1971, against which the membership cards werechecked" (G.C. Exh. 370); and (2) a list of "ConstructionEmployees who became ProductionandMaintenanceEmployees," showing, as to each employee, the date ofhire, the "date of physical transfer to P&M," the date oftermination if any between March 12 and July 19, and theunion dues checkoffstatus(G.C. Exh. 372). In addition,Respondent introduced the senioritylistagainstwhichRoberson testified he had checked the authorization cardspresented by the Brotherhood on March 4 (Resp. Exh. 4).Although it would appear that General Counsel's Exhibits370 and 372 should theoretically be identical, there areseveraldiscrepanciesbetween them.Without detailedanalysis, it may be stated that No. 370 lists 176 employees,while No. 372 shows a total of 169as ofMarch 4. For thepurpose of this discussion, General Counsel's Exhibit 370willbe taken as the point of reference,sinceRobersontestified that it was compiled from the seniority list whichhe used in checking the cards.Exhibit 370 includes threepersons named on a list of"permanent construction" employees.15 General Counsel'sExhibit 372, which the parties stipulatedwas accurate,shows that 27 persons were still working on construction asofMarch 4.16 One of the employeeslisted was a scaler,excluded from the unit by the parties' contr4ct.17 Thenumber of employeesin the bargaining unit thus becomes145.18(1)The numberThere are in evidence 138 green authorization cardsbearing the dates March 1, 2, 3, or 4, which Respondentand the Brotherhood maintain were submitted to the16These employeesare:R.Almendarez,R. Asbedo,O. Benitez, L. A.Campbell,R. Cantu, J. M. Casteneda,B. Contreras,A. Cortez,D. Cortinas,E.Eckley,GilbertGarcia,R. Garcia, J. P. Gauna,R. B. Gonzales, W.Gonzales, C. Martinez, J.Martinez, J. O. Morena,L. Ortiz,R. R. Ramos, J.Roberson,J. Sanchez, P. Urrutia,L. Villalovos,B. Villaueva, E. Villarreal.17 Jerry Veach.18Because of considerable confusion in the record,this must be taken asan approximate figure. MISSOURI BEEF PACKERS,INC.179hood Local of the Plainview plant in April and continuedin that office at the time of the present hearing. However,at the hearing,he served as the employee assistant advisorto counsel for the General Counsel and the ChargingParty. In testifying,he left little doubt that his sympathiesare with the Amalgamated and against the Brotherhood.The complaint alleges that at various times betweenMarch 10 andApril19Respondent'srepresentativesengaged in numerous acts of interference with theemployees'rights under Section 7. Essentially,the conductallegedwas directed against the Amalgamated.8 Therelevantevidencewillbe discussed below followingresolution of the basic 8(a)(2) allegations.4.The Brotherhood's majorityRespondent and the Brotherhood maintain that thequestion of the Brotherhood's majority status could notproperly be litigated because no such issue was raised bythe charge or complaint.The charge alleged that Respondent had "contributedsupport to, sponsored and dominated" the Brotherhood.The complaint alleged that Respondent had unlawfullyrecognized and contracted with the Brotherhood "althougha majority of said employees had not authorized" thatUnion to represent them. Recognition of a minority unionis a common form of unlawful support. The complaint thusdid not constitute action by the Board "on its owninitiative rather than pursuant to a charge," as Respondentmaintains.Under the allegation that the Brotherhood had not beenauthorized by a majority, it was proper for the GeneralCounsel to prove the invalidity of cards used to justifyrecognition. To be sure, the complaint did not specify thebargaining unit covered. But neither had the Brotherhood'sdemand, which Respondent deemed adequate. Respondentcan hardly claim to have been taken by surprise when theGeneral Counsel undertook to establish that the Brother-hood did not represent a majority of the employees in thebargaining unit defined by Respondent in its contract. Thesize and composition of that unit are manifestly compo-nent' elements in a determination of majority status.5.The bargaining unita.Definition of unitAlthough the demand for recognition did not define anyspecific unit, representatives of both Respondent and theBrotherhood testified that they mutually understood that aproduction and maintenance unit was contemplated.However, according to its representatives, Respondent had8The complaint, as amended, alleges interference "since on or aboutMarch 4, and continuing to date" and specifies one instance of interroga-tion on March 5, which was before any activity by the Amalgamated.However, there was no evidence to support that specific allegation and theGeneral Counsel's brief does not discuss it.9 The contractually defined unit is: "all production and maintenanceemployees including truck drivers at the Company's Plainview, Texas plant,but excluding all office clerical employees, hot beef and paying and billingscalers,watchmen, guards, office janitors and supervisors as defined in theAct."10There is some authority for the proposition that bargaining concerningthe unit is to be encouraged. SeeColecraftMfg. Co. v. N.L.R.B.,385 F.2ddecided that scalers, hide mill operators, and supply roomemployees were not because they were "management"people and apparently are excluded from the unitsrepresentedby the Amalgamated at the Friona andRockport plants. There are no hide departments at theFriona and Rockport plants and Respondent had decidedthat the hide mill operators were closer to management.than to rank-and-file employees. These potential exclu-sionswere not discussed between the parties beforerecognitionwas granted. In the course of contractnegotiations,however, thematterwas resolved,withscalers being excluded and the hide operators included.The evidence is not entirely clear as to the supply roomemployees, which appear to be a very small class. Bylimiting the unit to production and maintenance employ-ees,togetherwith truckdrivers, the contract excludesconstruction workers. Additionally, the customary exclu-sions are made in the contract .9The unit defined in the contract is substantially less thanallRespondent's Plainview employees, the unit apparentlycovered by the Brotherhood's demand. Respondent un-doubtedly would have been free to reject the demand asinadequate without running afoul of Section 8(a)(5). But itdoes not follow that it was obligated to reject the demandto avoid violating Section 8(a)(2). Without interfering withits employees' rights it could take the risk that the unitagreed upon would ultimately be found appropriate by theBoard.10Since the General Counsel and the Charging Party havenot attacked the contractually defined unit as inappropri-ate, it will be accepted for the purpose of this Decision.b.Placement of employees performingconstructionwork.As previously stated, Respondent had constructed theplantprimarilywithworkers hired for that purpose.Commencing around the first of the year, each employeewas asked if he would like to remain on as a production ormaintenance" employee when production started. Theemployees were asked according to seniority and permittedto express their preferences as to particular jobs. Themajority of the employees said they would like productionjobs, but some declined and some wanted to defer decision.Those employees who declined the offers were kept on as"permanent construction" employees.12As of March 2, when production commenced, there wasstill some construction work left to be done and productionapparently did not reach its projected full level. Thusseveral employees who had opted to take production jobscontinued to work in construction after March 2. Respon-998, 1007(C.A. 2), reversing in part 162 NLRB680, 689, where the Boardfound that the variancebetween the unit requestedby the unionand thatfinally agreed upon was insubstantial.11Hereafter,except whereotherwise indicated,"production"willbeused to include both productionand maintenance,as distinguished fromconstruction.11The record containsa list of "permanent construction"workersprepared by Respondent. It shows thatas of March2-6 there were 15 suchemployees, all of whom wereterminated sometimebetween March 12 andJuly 19. In addition, 28 were hired after March 6, of whom only 10were stillin Respondent's employ as of July 19. MISSOURI BEEF PACKERS, INC.181Company on March 4. Of these cards, several must bedisregarded because they were executed by persons not inthe bargaining unit. Two cards were signed by "perma-nent" construction workers,19 and 26 by employees who,though expected to transfer in the future, had not done soby March 4.20 Four were signed byscalers,whom theparties excluded from the unit.21 One was signed by aperson whom Respondent had not included in its lists ofunitmembers. (G.C. Exhs. 370 and 372).22 One card wasclearly shown to have been a duplication 23 That leaves 104cardspurportedly signed bymembers of the unit.(2)The dates(a)Altered datesNumerous cards are attacked because of questionsconcerningtheir dates.The Brotherhood, though notnamedas a party respon-dent,litigatedactively and has fileda voluminousbrief. Itsought to establish that, pursuant to a predeterminedstrategy, it distributed no authorization cards before theorganizingcommittee'smeetingon March 1, the eve ofRespondent's first kill.Using hisnotes,Green read thenamesof 13 employees who were named to the organizingcommitteeat the March1meeting.He also testified thatthey "had 10 thatwas signedup in the organizingcommittee" on March 1. However, there are cards of onlyseven committeemembersbearing the date March 1. Thereare five additional cards dated March 1, but it does notappear that these five persons attended the meeting onMarch 1.Villalovos testified that he had solicited authorizationsboth before and after March 2, when production started.At least five employees credibly testified to having receivedand signed their cards at the plant before March 2. Someemployees clearly placed the date before March 1, theearliest date appearing on any of the cards.Ramon Villanueva credibly testified that he had Villalo-vos sign a card for him while he was working. inproduction.Villanueva believed this had been done onThursday, March 4, although it might have been on March3 or 5. Villanueva's card, signed for him by Villalovos, isdated March 1.24It appears that employees generally were requested onlyto sign theirnames,with somebody else later filling in theblanks, including the date of execution. Of the approxi-mately 35 employee witnesses called by the GeneralCounsel,only two, JulianM. Castaneda and MikeRushing, testified to having personally affixed a date toauthorization cards. The date Castaneda put on was March19R. B.Garza,H. Bustas.20 J.M. Castaneda, E. M. Eckley, L. Villalovos, W. G. Gonzales, R.Almendarez, R. Asebedo, O. Benitez, R. Cantu, B. Contreras, A. Cortez, D.Cortinas, Gilbert Garcia, R. F. Garcia, J. Gauna, J. Martinez, J. Morena, D.E. Quoros, R. R. Ramos, J. Roberson, B. A. Villanueva, E. Villarreal, C. P.Martinez,L.L.Ortiz,J.Sanchez,P.Urrutia,R.B.Gonzales.21J.C.Sanders,S.L.Underwood, ' J.Veach,J.D. Spann.22K. Bod.These figures eliminate duplication of cards which arerejected on other grounds.23 J. M. Castaneda.24Villalovoswas in error when he testified that Villanueva's card wasexecuted before production commenced.6,which the evidence conclusively establishes was subse-quently altered to read March 1.25 Thelargenumber ofcards which are blank exceptthe signers'names and datescorroborate the employees' testimony concerning instruc-tions given them by the solicitors.The evidenceindicatesthat many cards were solicited atthe plant on March 2.26 Production on March 2 consistedof a small kill, conducted primarily as a training session forthe employees who were inexperienced. One employeewitness testified that only about 3 or 4 hours of actual workwas performed that day. But Villalovos,a maintenanceemployee, testified that he was too busy at work to solicitany cards that day.The record contains 102 cards dated either March 1 orMarch 2. A majority of these appear to have been dated bythe same person. The record, however, does not establishprecisely when or by whom they were dated, although itappears likely that Eckley dated them.27 Villalovos testifiedthat, in the main, he did not date the cards he solicited andthen turned over to Eckley or to Green. Brotherhoodwitnesses J. D. Spann and Ray Ramos conceded that theyhad dated at least some of the cards they solicited.There is considerable conflict of testimony concerningtheMarch 2 membershipmeeting.The number of personsattending was variously estimated at from around 15 up to100.Mahon testified that he then had "in the neighbor-hood of one hundred" cards and promises of about 25 or30 more from persons on the night shift. Spann testifiedthat at the Brotherhood meeting on the evening of March 2Green counted 138 cards and called out the name of eachsigner.Ramos testified that Green had "guessed" thatthere were "about a hundred and maybe a hundred forty, ahundred thirty, something like that." Green later testifiedthat, at the March 2 meeting, 102 cards were counted out,with Ramos and Lupe Ortiz reading the names out inSpanish and English (a "fact" Ramos failed to mention).On the other hand, Villalovos testified that at twoBrotherhood meetings he asked how many cards had beenreceived andMahon "always said not enough, and henever gave . . . a straight number."The record contains 26 cards bearing the date March 3.These cards generally appear to have all been dated by thesame person. There are nine cards dated March 4, eight ofwhich appear to have been dated by the same person.There are no authorization cards in the record purportingto bear a date after March 4.The evidence is indecisive concerning the actual numberof cards that Mahon and Green turned over to Bums andMellinger on the morning of March 4. No copies weremade and no record was kept of the number of cards or thenames appearing thereon. There was a conflict of testimo-25Another cardsigned,in blank,by Castanedabears the date March 2.Castaneda crediblytestified that he had not dated that card and had notsignedit on March 2.26There is no question that many were freelysolicitedduring workingtime. Respondent's witness J. D. Spann testified that he passed out cardswhile standing in frontof Roberson's office.The evidence is also clear thatRespondenthad ineffect a rule against solicitation.The GeneralCounselapparentlycontends that Respondent violated Sec.8(aX2) bypermittingthis solicitation.However,since no such allegation was contained in thecomplaint,no finding can be made in this regard.27Eckley, thechief employee solicitor, is no longer employed byRespondent and apparentlycould not belocated to appear at the hearing. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDny as to whether the cards were counted. Green testifiedthat "Mahon counted them out to Mr. Burns." Mellingertestified that somebody counted the cards and there were"in the area of a hundred forty . .. It was 140 or 143."28Mahon said that the number of cards was not verified atthe meeting, but he had previously counted them as around140 or 143.In his testimony Roberson indicated that one group ofabout 100 cards was given to him in the morning and hereceived a second group of around 30 apparently shortlyafter noon. However, Green, Mahon, and Mellinger failedtomention the delivery of any cards after the morningmeeting.Roberson produced the seniority list against which hesaid he had checked the cards. This list purports to show137 cards received. This would coincide with the 138 cardsin evidence, eliminating Castaneda's duplicate card, whichindisputably was originally signed and dated on March 6.However, one fact casts considerable doubt on theauthenticity of the seniority list produced by Roberson.Roberson testified that on March 4, when making the cardcheck, he rejected one dated March 3 and bearing thesignature "Jose Lopez" because there was no employeewith that name then on Respondent's employee list. Thematter was straightened out on March 5, at the contractnegotiatingmeeting, when Villalovos informed Respon-dent that the proper name of the employee in question was"Jose Lopez Medina." As it appears in the record, the cardhas "Median" printed after the script "Jose Lopez."However, the seniority list used by Roberson reflectsreceiptofMedina's card. There is no suggestion inRoberson's testimony that he ever reviewed or correctedthe seniority list after making the card check and reportingto Mellinger.Manifestly, Spann and Ramos could not have beencorrect in testifying that there were 130 to 140 cardscounted at the Brotherhood's meeting on March 2, sincethe maximum number of cards claimed as of that time was102. Nor is there any plausible explanation for Mellinger'stestimony that 140 or 143 cards were turned over at themeeting on the morning of March 4, since there were atmost 128 cards dated March 3 or earlier. And if the dateson the cards accurately reflected the dates they weresigned,Roberson presumably should have received morethan the approximately 100 he said were turned over tohim on the morning of March 4.The casualness with which the Brotherhood treated thematter of dates is shown by the record concerning thethree-part blue cards. Green testified that the blue cardswere first passed out on the evening of March 3, but nonewere signed before March 6. Willie Gonzales, however,testified that on March 2 Green counted the green cardsand then said: "We're in," whereupon he started to pass28At first he testified that he personally counted them. But later he saidhe could not recall which of the four men present had done it.29One of these is actually dated "Feb. 4," which is presumed to be aninadvertent error.30G. F. Miller, L. Amaya, S. G. Carrasco, A. Carrasco, C. H. Castillo, R.F.Garcia,M. Gerhardt, A. Huertas, J. Perez, D. Quiroz, M. G. Ramos, I.Rangel, J. Roberson, A. Saenz, H. M. Scwab, J. Veach, C. P. Martinez, J.Sanchez, J. Arrott, B. Blackard, J. M. Castenada.31 It may be observed that inThe Playboy Club of New York,172 NLRBout three-part blue cards, consisting of an authorization forrepresentation and membership application, dues checkoffauthorization,and application for insurance. GeneralCounsel's Exhibit 372, prepared by Respondent, showsthat of the 169 employees on the production payroll as ofMarch 2 to 6 (which includes persons who had not actuallybegun production work) 104 were on union dues checkoff.The record contains 44 blue authorization-membershipcards, plus one mimeographed checkoff authorization. Ofthese, 2 are dated on March 1; 18 on March 2; 9 on March3;and 16 on March 4.29 Included among the blueauthorization cards in the record are those of R. Soliz andD. Villa, both cards bearing the date March 2, while theirgreen cards are dated March 4. Also in the record are bluecards signed by Jack Jackson, dated March 4; EddieSmith, dated March 2; and Johnny Williams, dated March4.However, these three employees were not hired untilMarch 9, 11, and 10, respectively.The dates appearing on 21 green authorization cardsshow evidence of having been changed.3° In most instancesitisimpossibleby visual examination to determinepreciselywhat the change was. But the date on AlbinoSaenz's cards appears obviously to have been altered fromMarch 6 to March 2. He testified that he signed it at theBrotherhood meeting of March 6. He did not recall havingexecuted a blue card, and when shown one purportedlysigned by him, he disavowed the signature. The signatureson the blue and green cards appear to the Trial Examinerto have been written by different people. The date on oneof Castenada's card had also unquestionably been changedfrom March 6 to 1.On the basis of all the evidence heretofore discussed, theTrial Examiner believes that none of the cards with altereddates should be accepted at present face value as havingbeen executed beforeMarch 4, when recognition wasgranted.31Statedanotherway, any presumption ofregularity attaching to the cards is rebutted by evidence ofalteration when considered in the light of all the evidence.Accordingly, in determining the Brotherhood's majoritystatus,allcards bearing altered dates will be excludedexcept where there is affirmative evidence that a particularcard was actually signed by March 4.32 On elimination ofcards rejected for other reasons, a net of 13 additionalcards are excluded because of alteration in the dates.(b) Specific cardsThe evidence concerning the dates on certain specificadditional cardsis asfollows:Javier Benavidez'scard is dated March 2. He testified,however, that he received the blank card during hiscoffeebreak on Friday, March 5. He could establish thedate of reference to the work he was performing. At thattime he put it in his pocket and did not sign it until783, 790, fn. 15, Trial ExaminerMaher refused to receive in evidence anycardswhich could not beidentifiedby the signers or could not beaffirmatively shown to havebeen included in the card check pursuant towhich recognition had been granted. The Boardaffirmedall the TrialExaminer's rulings in that case.In the present case,however, the GeneralCounsel, naturally without objection by Respondentor the Brotherhood,introduced in evidence all the cards which the Brotherhood had submittedas having been presented to Respondenton March 4.32L. Amaya. MISSOURI BEEF PACKERS, INC.Saturday,March 6. He turned the card in to theBrotherhood and signed the three-part blue card at themeeting on Saturday, March 6. The Trial Examiner creditsthe witness.33Ramiro Chavira34testified that he signed his authoriza-tion card at the plant on Monday, March 8, which hedefinitely and accurately placed as 2 days after the bigBrotherhood meeting on March 6. The date of March 2 'onthe card appears to have been affixed by the same personwho dated numerous other cards. The Trial Examinercredits Chavira and excludes his authorization card.Lee E. Gomez'scard is dated March 2. However, hetestified that he received the card from Villalovos onWednesday and put hisnameon tt35 at a Brotherhoodmeeting on Thursday evening, March 4, after recognitionhad been granted. The Trial Examiner credits Gomez andthus excludes his card.Jose Perez36testified that he signed both the green andthe blue cards at the Brotherhood meeting on March 6, theonly meeting he attended. Both cards are dated March 2,but on both the date appears to have been changed. Sinceitappears generally that no blue cards were solicited untilafter the recognition demand was made on March 2,Perez's testimony appears probable and is credited. Hiscard therefore cannot be counted.Eleazar Nuneztestified that he received the green cardsometime after March 2, probably at the plant, and that heturned it in at the March 6 meeting, at the same time heexecuted a blue card. Both his green and blue cards are inthe record and bear the date March 2. The fact that bothcards bear the same date tends to corroborate Nunez'stestimony. Since he apparently did not attend the meetingon the evening of March 2, the veryearliesttime that anyblue cards might have been circulated, the inference isclear that the green card was not signed on March 2, thedate it bears. Crediting Nunez, the Trial Examiner findsthat his card was not signed until after recognition wasgranted.Manuel Ramostestified that he received a green card atthe plant, but signed it at the Brotherhood meeting onMarch 6, at thesame timehe executed a blue card. He didnot date the card because he cannot read or write. Sincethere isno blue card signed by Ramos in the record, itmust be inferred that this card was signed after March 4,thus corroborating Ramos's testimony that he signed onMarch 6. The Trial Examiner finds that his authorizationcard was not signed until after recognition was granted.Isidro Range!, Jr.,testified that he signed both a greenand a blue card at the Brotherhood meeting on March 6.His green authorization card is dated March 2. Accordingto him, at that meeting people who had not signed greencardswere asked to raise their hands and were thenprovided such cards, which they were asked to sign. Theywere told it would not be necessary to fill in any other parts33 In the course of the hearing, counsel for the Brotherhood said: ".. .my position is that the Spanish speaking people in this area have beenintimidated and led into testimony that is contrary to the truth" In his brief,however, he says: "It is readily apparent that a majority of the witnessestestifying as to their cards were sincere as to what they were testifying to butit is submitted that an examination of the record will disclose that themajority of them were in error as to their testimony."34According to the transcript, the witness identified himself as Marimo183of the card.The Trial Examiner credits Rangel and thuswillnot count his authorization card in determiningmajority status on March 4.ClydeWalkertestified that he did not sign his authoriza-tion card on March 2,the date appearing thereon. Hisrecollectionwas that he signed both a green and a bluecard on the same day, which he thought was around 5 daysafter production started.There is no blue authorizationcard executed by him in evidence,but a list prepared byRespondent shows that he has authorized checkoff ofBrotherhood dues. Thus, the cards were signed after March4.Norman Woods,whose card is dated March 2, testifiedthat he signed both the green and blue cards at theBrotherhood meeting on March 6. There is no blue card byhim in evidence, although Respondent's records show hewas on dues checkoff. Thus, the cards were signed afterMarch 4 and his authorization cannot be counted inestablishing majority on March 4.Sammy Pena,whose card is dated March 3, testified thathe signed the green authorization card at the Brotherhoodmeeting on March 6. After green cards were distributedand signed, blue cards were produced. He took a blue cardwith him and signed it at home a week or so later. TheTrial Examiner credits Pena and thus his card cannot servetoestablish the Brotherhood'smajority statuswhenrecognition was granted.Adolfo Range!,whose card is dated March 3, testifiedthat he was positive he had not signed the card untilsometime after production started. Originally he said it wasabout 3 weeks after thecommencementof production. Oncross-examination he conceded that he was unclear as tojust when he had signed, but he was positive it was not onMarch 3. He testified that he signed the card because thesolicitor told him about "the insurance that [he] and [his]wife would have and the raise every 30 days," an unlikelystatement before recognition was granted. Rangel furthertestified that he had not dated the card because he did notknow the date and the solicitor told him "he was going toput the day when the plant started in order to get Rangel'sseniority." It is not possible that suchstatementshad beenmade in reference to a blue cardsinceRangel didnot signa blue card and has not authorized a checkoff of uniondues. His card is excluded.AlfonsoMaldonado,whose card bears the date of March4, testified that he signed it at the Brotherhoodmeeting ofMarch 6, 'the only one he attended. Although theBrotherhoodmaintainsthat only blue cards were distribut-ed, signed, or collected at the March 6 meeting, it is notpossible thatMaldonado was confused as to the type ofcard he signed, since he apparently did not execute a bluecard and Respondent's records show that he was notauthorized checkoff of union dues. The Trial ExaminercreditsMaldonado, despite the Brotherhood's attempt toChavra, spelling bothnames.The card,however,issigned, "RamiroChavira,"whichisthe name that appears on Respondent'srecords.35He printedhis name onthe bottom of the card.However, the writtensignature is not his.The purportedcursive signaturereads "L. 0. Gomez,"which is nothis name.Further, thepurported signature on the greenauthorization card is obviouslyin a handwriting different from that on theblue card.36The record erroneouslyidentifies this witness as"Ferez." 184impeach him by showing that he, like several otherwitnesses for the General Counsel, has become dissatisfiedwith the Brotherhood and has signed a card for theAmalgamated.Santos Reynaalso credibly testified that he signed hiscard at the March 6th Brotherhood meeting, the only onehe attended. He signed the card in two places but did notdate it "because he didn't remember and no one told himto." The Trial Examiner credits Reyna's testimony that hedid not sign his card on or before March 4.Paul Garvintestified that,while he first saw greenauthorization cards at the plant on March 2, he did notsign one until 2 or 3 days later. He received the card fromSpann, who was standing just outside Roberson's officehanding out cards to any employees who would take them.Spann testified that March 2 was the only day he passedout cards at the plant. Garvin's additional testimonydisclosed that he was obviously confused about timesequences generally. He stated that he had not filled in thedate because he did not know it at the time. While Spannwas not an entirely reliable witness, the Trial Examinerfinds that Garvin's testimony is insufficiently reliable toestablish that his authorization card was not signed onMarch 2, the date which it bears. Accordingly, hisauthorization will be considered valid.37(3)Miscellaneous attacksThe General Counsel and Charging Party contend thatat least five specific cards must be rejected becausesolicited on the misrepresentation that signing the cardswould result in the employees receiving wages of $2.25 or$2.35 per hour. According to the Charging Party, suchstatement by the solicitor amounts to an "illegal promise ofimmediate and direct monetary benefit," thus invalidatingthe cards so solicited.Robert AguilarandJesse Aguilartestified that, at the plant on March 2, Spann solicited theircards and those ofL. Amayaand E.Lunaby saying that "ifthey signed it they would start getting two thirty-five anhour and that they could also get into the meetings bysigning the card." Jesse Aguilar, however, also testified thathe knew that the Union was "supposed to come in if theycould get enough cards and get a contract." Spann testifiedthat there had been a general rumor that wages would goto $2.35 and Robert Aguilar asked if that was true, towhich Spann replied that he did not know.Jose Fraustotestified that Eckley, who solicited Frausto's authorization,said that "if they. signed for the Union [they were] going toget more wages . . . at least $2.25." According to Frausto,Eckley also asked if he "wanted this union to come in,come, you know, come to the plant." All they have to do isjust sign this card." Thereupon Frausto signed. There isother evidence in the record indicating that there was afairly widespread rumor in the plant that the Brotherhoodwould bring a wage rate of $2.35 per hour. It is wellestablished, as a general rule, that a union's claim that itwillobtain certain benefits is permissible campaignpropaganda, which employees are capable of evaluating.N.L.R.B. v. Golden Age Beverage Co.,415 F.2d 26, 30 (C.A.5);N.L.R.B. v. Gilmore Industries,Inc.,341 F.2d 240, 242(C.A. 6). The evidencein the present case does notestablish"promises"of wages or benefits purporting to beany more binding than normal campaign puffing. Thusthey do notin themselves require rejecting any specificauthorization cards.The Charging Party further would invalidate the card ofMikeRushing because of "misrepresentation."Rushingtestified that Spann,the solicitor,said that the card"entitled the union to come in and talk to the Company,and that's all." Rushing's testimony continued:Q.Did you sayanything to him?A.Yes,Iasked him,I said, are you sure this is allthey do,come in and talk, because I want to hear whatthecompany has before I sign a union card.The Unioncould come in and "talk to the company" in aproper ormeaningfulway only afterit had been recognized.Rushing, unlike most of the other employee witnesses,read the card, which is an unambiguous single-purposecard.Rushing is a high school graduate and served on theUnion's negotiating committee.Whilehe probablyantici-pated the more usual course of a preelection campaign,with Respondent opposing the Union,itcannot be heldthatRushing's signature was procured through misrepre-sentation or without any understanding of the purport andpurpose ofthe card.The ChargingParty contends additionally that five cardsmust be rejected because they"contained only printednames with no showing that the employeewho purportedlybelonged toeach card ordinarily printed his signature."The Trial Examinerknows of no rule which requires thatan authorization card be signed in an employee's custom-ary form ofsignature in order to constitute a validdesignation of the union.If the purported signer didactually affixhis name,the card presumptively expresseshis intention and constitutes a valid authorization in theabsence of countervailing probative evidence.There is noevidence rebutting the presumptivevalidity ofthe specificcards under consideration.The Amalgamated also contends that employee Medi-na's card must be excluded because it"was held invalid byRoberson."But it cannot be said that the employer'sopinion or determination concerning a card is controlling.The evidenceestablishes that Medina did actually affix hisname to a card as an authorization for union representa-tion.Equally withoutmerit is the ChargingParty's contentionthat two cards must be disregarded because apparentlydated "with a writing instrument different from that withwhich thecard was signed."Such a situation would bereasonablyexpected,inview of the uncontradictedtestimonythatmany, if not most, of the cards were notdated by thesigning employees.There is no rule underwhich a card is invalid unless the signer personally writesthe date on it.The resultof the above analysis of the specific cardsunder attack is the rejection of 26,leaving 79 cardsapparentlyvalid.Since,as heretofore found,the unitconsisted of approximately 145 employees, the General31Although not directly germane to the question of when Garvin's cardminority of employees who read the card beforesigning.was signed, it may be noted that he was among an apparently small MISSOURI BEEF PACKERS, INC.185Counsel has failed to establish that the Brotherhood hadnot been designated by a majority of the employees "onMarch 4, when recognition was granted,38 unless, as theGeneralCounsel and Charging Party earnestly urge,overall considerations and the surrounding circumstancesrequire that the cards as a whole be disregarded as areliable expression of employee sentiment. These overallconsiderationswillbe discussed below, in the sectionentitled "Discussion and Conclusions."d.The demand, card check, recognition, andcontract(1)The demand and replyAt the meeting on March 2, Mahon said he would send ademand to Respondent. A meeting was scheduled forMarch 6, at which Mahon would report on the progress ofnegotiations, if any. A demand telegram was sent, whichBurns received by telephone at 10:26 p.m. Mahon's returnaddress stated was the Brotherhood's office in Des Moines,Iowa.Around 3 p.m. on March 3, Burns telegraphed Mahon,inDes Moines, that Respondent would meet with theBrotherhood "to discuss [the] claim of representation" at 9a.m. on March 4 at the Congress Inn in Plainview. Noexplanation was provided as to how Burns could reason-ably expect Mahon to meet them in Plainview, about 900miles from Des Moines without direct air transportation, if,asRespondentmaintains, there had been no priorcommunication between the parties and Respondent's soleknowledge of the organizing activity was Roberson'shaving received some employee inquiries at the plant.Green, who had been staying at the Congress Inn, testifiedthat the March 4 meeting was scheduled for and then heldat the Holiday Inn, where it was actually held. It does notappear how or, when the meeting place was changed.On the evening of March 3, a meeting of the Brother-hood's organizing-negotiation committee was held. Theemployeememberswere told that Respondent hadrecognized the Brotherhood and there was a discussion ofthe contract terms which the Union would demand.Mahon testified that at the meeting on March 4 he toldRespondent that the Brotherhood was claiming representa-tion in a production and maintenance unit. There was nodiscussionof the construction workers. Respondent'srepresentatives did not at that point mention their priordecision to exclude such classes as scalers and hide milloperators.Mahon and Green turned the cards over to Burns andMellinger,without obtaining a receipt or making anycopies or records thereof. With Mahon testifying that thecards were not counted then; Green testifying that Mahoncounted them to Burns; and Mellinger being rather vagueabout the matter, the Trial Examiner concludes that thecards were not then counted.(2)The card checkMellinger testified that he had no reason to doubt thegenuineness of the cards and gave them to Roberson withthe request that he "insure that they were actuallyemployees of the Company" and let Mellinger "know theones that fell into these three categories,the scalers, milloperatorsand supply room or any others that weresupervisors or anyone that-any odd situation that was notconsistent with what our seniority is." Roberson, however,did not indicate that he had received any such specificinstructions.He testified that he had been told only toeliminate "hourly management people" and that he did notknow what the unit was. The seniority list which he usedreflects cards executed by construction workers as well asemployees scheduled to be scalers and hide operators. Hedid not call such cards to Mellinger's attention.Roberson testified that he questioned a few cards, allbecause of the signatures. Mahon, however, testified thatafter the card check the Company rejected cards onlybecause the signers were not within the unit defined by theCompany, to which Mahon replied that "this was anegotiable matter." The only questioned card that Rober-son specifically recalled was Jose Lopez Medina's, fromwhich the last name had been omitted. Although the lastname was not added until March 5, receipt of the card isreflected on Roberson's check list. Referring to notes,Green identified the cardwith the missing last name asthat of "Jose Garcia." According to Green, on March 5 theemployee had executed a new card, which was sent toRespondent.Roberson testified that he checkedthe signatures on "thegreat majority" of the cards, leaving only a "relatively few"unchecked.He didnote some cardswith just printedsignaturesbut could not recall any such cards byemployees who had written signatures on file. Nor did hespecifically recall any cards withsignaturesdiffering fromthose on file. The present record establishes that there wereat least some cards within these two classes.On the afternoon of March 4, apparently immediatelyupon Roberson's completion of his card check, Respon-dent telephonically extended recognition and offered tocommence bargaining the next morning. That evening, aBrotherhood meeting was held, attended primarily by thenegotiating committee.The discussion concerned thecontract terms which would be sought in the negotiations.Negotiations commenced on the morning of Friday,March 5, and continued until midnight or later. In theforenoon, Mahon arranged with Respondent's representa-tives that the employees would be permitted to attend aBrotherhoodmeeting on Saturday; presumably for thepurpose of approving or authorizing a final contract. In theafternoon, the employees were informed that they wouldall have to work on construction 8 or 10 hours on Saturday.A notice of the meeting was posted at the plant sometimeSaturday morning. During a coffeebreak at or about 9:30a.m. on Saturday,Construction Superintendent Max Davisdisplayed the announcement to the employees and toldthem they would be released from work so they couldattend.There is a conflict of evidence as to whether Davis saidthat the employees were required or merely permitted toas If the employees who were expected to transfer to production but hadfigures are 99 cards in a unit of 172.not actuallydone soby March 4are included in the bargaining unit, the 186DECISIONS OF NATIONALLABOR RELATIONS BOARDgo. There is no question that he spoke only in English andthe notice of the meeting was printed only in English.Those employees unable to understand or read English, ofwhom there apparently were many, obtained their infor-mation from fellow employees. Employee Woods testifiedthat he had been informed of the meeting by Roy Greene,his supervisor.Woods thereupon inquired of Davis, whosaid he did not know what the meeting was about, but "hewould think it would be important to go." On all theevidence, the Trial Examiner finds that Davis did not, in somany words, order the employees to attend the Brother-hood meeting. However, the circumstances were such--particularly the fact that a full day's work had beenspecially scheduled on a Saturday-that many employeesreasonablybelieved that attendance was mandatory.Except for a small group of cement workers, who were notreleased, practically all the-employees clocked out of workat noontime and attended the meeting, which began at 1p.m. They were not paid for the afternoon.As previously noted, the Brotherhood maintains that nogreen authorization cards were distributed, signed, orturned in at the March 6 meeting. Green testified that hedid not then have any green cards, having distributed hisentire supply on March 1. However, employee witnessescredibly testified that those employees who had not signedsuch cards were asked to identify themselves and were thengiven cards to sign. The Brotherhood does not dispute thefact that at least Castaneda dated a green card March 6.39The Trial Examiner had found that some green authoriza-tion cards were signed and turned in at the March 6meeting. In addition, three-part blue cards, includingauthorization for union dues checkoff, were also solicitedat the meeting. The employee witnesses generally testifiedthat they were told that they need only sign the cards andthat the Union would fill in the blanks, including the date.At the March 6 meeting, Mahon and Green alsoreported on the terms of the contract which had beennegotiated by that time. Villalovos and Ray Ramos servedgenerally as interpreters for the benefit of the Spanish-speaking employees. Although the evidence is not entirelyclear, the Trial Examiner finds that the consensus ofemployee sentiment was that the negotiating committeeshould attempt to secure somewhat better terms but that itwas authorized to conclude final agreement.Contract negotiations were resumed at the end of theBrotherhood meeting. Respondent raised its basic wageoffer from $2.10 to $2.25 per hour and made a few otherunspecified concessions and final agreement was reachedthat evening. Although Mahon testified that the Respon-dent has no "form" contract, the printed contract in therecord appears to be a national form, including a union-security provision even though Texas is a right-to-workstate.C.Discussion and Conclusions1.Section 8(a)(2)To borrow the words of Judge Gewin: "Upon considera-asThe Brotherhood maintains that the date on that card was changed toread March 1 while the card was in the possession of the Board's RegionalOffice.A photocopy of the card sent to the Board by the Brotherhoodtion of the whole recordit is[the Trial Examiner's] opinionthat in this dispute the angels probably stand on neitherside."N.L.R.B. v.W. R. Bean & Son, Inc.,450 F.2d 93,2626 (C.A. 5).The Amalgamated, the Charging Party, unabashedlyadmits to having repeatedly sought to secure recognition asthe bargaining representative for employees whom it hadnot attempted to organize 4° During the same preproduc-tion period,'Respondent indicated that it would be willingto recognize the Amalgamated at the Plainview plant at anappropriate time provided it did not end up with contractsexpiring simultaneously in Friona and Plainview. It wasnot until shortly before production actually began thatRespondent belatedly nodded to the employees' statutoryrights, stating that it would then be an unfair labor practicefor it to recognize the Amalgamated at Plainview.The Brotherhood was clearly motivated by a determina-tion to steal the jump on the Amalgamated, which hadbeen lulled into complacent inactivity by Respondent'sexpressedwillingnesstoconsider theAmalgamated'srequest for recognition when the time was ripe. In thewords of its brief, it was the Brotherhood's "strategy to hitthe plant in mass on the date it first started production toobtain authorization cards and make immediate demandsupon the employer if and when a majority of theauthorization cards were obtained." This secret type oforganizing was scarcely calculated to educate and enlight-en the employees in the important matter of choosing theircollective-bargaining agent. The campaign was planned asa blitz, achievingitssuccessthrough a bandwagonmovement.But it isestablished that a union may legally securerepresentative rights through "a successful coup ratherthan an open contest between two unions."N.L.R.B. v. AirMaster Corp.,339 F.2d 553, 556 (C.A. 3), setting aside 142NLRB181. See alsoRetail Clerks Union, Local 770 [Boy'sMarkets, Inc.] v. N.L.R.B.,370 F.2d 205 (C.A. 9), affg.TheBoy's Markets, Inc.,156 NLRB 105.Respondent and the Brotherhoodmaintainthat they hadhad no contact before the demandtelegram senton March2.There is considerable reason to be suspicious of thisclaim. The Brotherhood'swillingnessto turn the authoriza-tion cards over to Respondent, without demanding areceiptorkeeping any copies bespeaks a trust notcommonplace between unions and employers who havehad no prior contact. One would normally expect that theunion would request that the card check be made by anoutside, impartial agency, or, ' at the least, with a unionrepresentative present.The alacrity with which Respondent agreed to conduct acard check is also mostunusual,particularly in view of thefact that the demand telegram did not defineanybargaining unit and Respondent was thinking in terms of aunit substantially smaller than the total complement ofemployees apparently covered by the demand. Also, as setforth above, there is reason to question Respondent'sassumption on the afternoon of March 3 that theBrotherhood representativeswould be available for aclearly showsthe March 6 date.40There wasnever any suggestion of a prehire contract for the periodwhen the employees were working on construction. MISSOURI BEEF PACKERS, INC.187meeting in Plainview at 9 a.m. on March 4 since, so far asthe record shows, the Brotherhood representatives were inDes Moines, Iowa, to which address the Respondent'sreply telegram was sent.The carelessness with which Respondent conducted thecard check is also noteworthy. In no manner did it meetthe standard of care set forth by the Supreme Court inI.L. G. W. U. [Bernhard-Altmann Texas Corp.] v. N. L.R.B.,366 U.S. 731, 739:If an employer takes reasonable steps to verify unionclaims, themselves advanced only after careful estimate.. . he can readily ascertain their validity and obviatea Board election. We fail to see any onerous burdeninvolved in requiring responsible negotiators to becareful, by cross-checking, for example, well-analyzedemployer records with union listings or authorizationcards ... .Here Respondent accepted without question several cardswhich could not have been verified by its records since thecards did not bear the signatures of the named employees.Respondent also accepted without question cards ofemployees not within either the bargaining unit contem-plated by Respondent or that later agreed on in thecontract.And, as previously seen, at least one card wasallegedlyaccepted onMarch 4 although the signer'sidentity was not known until March 5.It should further be noted that many of the cards weresolicited and signed at the plant, during working hours onMarch 2, despite the existence of a presumably valid no-solicitationrule.Although Respondent denied havingknown of such solicitation, its witness Spann testified thathe had openly distributed cards while standing in front ofthe personnel directors office.Where, as here, there is norival union on the scene,41 it is not necessarily unlawful foran employer to facilitate union solicitation of membership.Hunter Outdoor Products, Inc.,176 NLRB 449, 458, andcases there cited. But such cooperation is a significant partof the total picture.The evidence as a whole raises strong suspicion that theBrotherhood and Respondent had at least conferred aboutthepossibilityof the Brotherhood's representing thePlainview employees, as Respondent's representativesconceded they had previously spoken with the Amalgamat-ed. But the General Counsel and Charging Party have notshown by a preponderance of the evidence that Respon-dent unlawfully assisted the Brotherhood prior to extend-ing recognition.The evidence clearly warrants the inference that Respon-dent was happy to recognize the Brotherhood to forestallorganization by the Amalgamated. Respondent had beensubjected to a strike in the course of its prior negotiationswith the Amalgamated at Friona. Respondent was con-cerned lest it have contracts at Friona and Plainview withsimultaneous expiration dates. But the fact that Respon-dentmight prefer the Brotherhood does not render therecognition unlawful if, in fact, the Brotherhood represent=ed a valid majority when recognition was granted.The ultimate question, therefore, is whether the GeneralCounsel has established that the Brotherhood did notrepresent a majority on March 4. The Trial Examiner haspreviously found thata substantialnumber of the cards onwhich the Brotherhood based its claim to majority statuscould not be counted. However, on an arithmetic basis, thenumber of cards rejected does not reduce the Brotherhoodto minoritystatus.The GeneralCounsel maintainsthat thewidespread deficiencies in the cards established in therecord casts doubt on theremainingcards, as to whichthere was no specific evidence. As stated in the ChargingParty'sbrief,because "aminimumof 37 Brotherhoodcards, signed after recognition, had been altered or pre-dated," and "other improper conduct" was shown, "it ismore than probable that a much greater number of cardswere altered, forged or fraudulently obtained." There is noevidence that any card was "forged,"i.e.,signed in thename of any employee without his knowledge and consent.Whether a particular card was signed on the dateappearing thereon is a matter of objective fact generallyascertainableby inquiry of the signer. The GeneralCounsel did, in fact, establish by the testimony of manyemployees that their cards had been misdated. It must bepresumed that the General Counsel interviewed all cardsigners and produced all available evidence concerning thedates on cards. There is no more reason to believe that thecards not specifically attacked were backdated than toconclude that they were accurately dated. In short, with theburden of proof on the General Counsel, the TrialExaminer cannot indulge a presumption of falsity in thecards as to which there was no specific evidence.It is true that "the question of [a union's] precontractmajority" is not always "susceptible to resolution by asimple mathematical formula."Clement Brothers Co.,165NLRB 698, 699, enfd. 407 F.2d 102 (C.A. 5). And theBoard has held a union's majority to be "tainted" whereonly a small number of cards were specifically invalidated.InClement,for example, although only 7 of 129 cards werespecifically shown to be invalid, the Board held themajority "wholly tainted." See alsoDepartment Store FoodCorp.of Penna.,172NLRB No. 129. But these casesinvolved "coercion" which was found to be "persuasive."Widespread coercion has a natural tendency to influencethe employees generally and it would be impossible toappraise the effect of such conduct in the campaignwithout embarkingon an examinationof each cardsigner'ssubjective state ofmind, "involving an endless andunreliable inquiry."N.L.R.B. v. Gissel Packing Co.,395U.S. 575, 608. Cf.N.L.R.B. v. A.W. Thompson, Inc., 449F.2d 1333 (C.A. 5). But, unlike coercion, the dating of acard is an objective and individualized fact.Finally, theGeneral Counsel and the Charging Partymaintain that the card showing should be rejected becauseitdoes not affirmatively appear that the employeesunderstood the nature of their acts in signing. Theargument is that most of the employees were not highlyeducated.Many knew very little English and some wereilliterate or at best semiliterate in either English or Spanish.So far as appears, few of them had had any previous41The Amalgamated's prior requests for recognition did not have anyneutrality required in a two-union situation.The Boy's Market, Inc., supra,colorable basis, as that Union had not secured authorization from a single156 NLRB at 107.employee. Respondent therefore was not subject to the standard of strict 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDexperience with unions or understanding of the concept ofcollective bargaining.InBrancato IronWorks, Inc.,170 NLRB 75, 81, theBoard said:In an ordinary case the employee's signature placed ona standard union card presumptively establishes hisintent to authorize a union to represent him forthwith-for the card so states clearly. When the card iscompletely unintelligible to the employee, there can beno presumption . . . that he meant this or that. Itwould seem that in such a case something more isrequired, either by the employees of what was said tohim at the time and his understanding of the purposefor signing, or by fellow employees or solicitors of howthey translated or explained the card to him before itsacceptance in writing.See also,Gate of Spain Restaurant Corporation,192 NLRBNo. 161.On the other hand, inBreaker Confections, Inc., 163NLRB 882, enforcement denied in part 402 F.2d 499 (C.A.4), a union's majority showing was sustained despite theemployees' imperfect understanding. The Board thereadopted the Trial Examiner's Decision, which said, in part(p. 887):While it is apparent from the testimony of some of theother card signers that they had an imperfect under-standing of the mechanics of collective bargaining andwere not clear as to just how a union would go aboutimproving their working conditions, all these witnessesprofessed awareness that signing the card meant thatthey wanted- a union and that the function of a union isto improve working conditions. When one considersthe language barrier in this case, and the cultural levelof the employees, there is little more that most of themcould be expected to understand about the cards.Accordingly, I do not deem the employees' limitedunderstanding of collective-bargaining procedure tomilitate against the validity of their cards.In the present case, the evidence is clear that, while thecards are written only in English, and most of theemployees testifying did not read them, the majority of thecardsexecutedby Spanish-speaking employees weresolicited by other Spanish-speaking employees. Villalovos,a principal solicitor, testified to having been fully andaccurately briefed by Green concerning the nature andpurpose of the cards. The evidence as a whole indicatesthat the employees at least knew that the cards were "forthe Union" or "to show the Company that they wanted aunion." And they were told that the Union would providethem better wages and working conditions and protect theSpanish-speaking employees. So far as appears, no employ-ees ever attempted to revoke their authorization cards on aclaim that they had not understood the nature thereof.Employees who testified that they had since signed cardsfor the Amalgamated indicated that they had done sobecause of disenchantment with the Brotherhood's per-formance.But such subsequent change of heart cannotserve to invalidate the original authorization cards. Theemployee testimony, therefore, brings this case squarelywithin the principle quoted above fromBreaker Confec-tions.42The record in this case discloses unseemly haste byRespondent and the Brotherhood, obviously in an attemptto keep the Amalgamated out. The sequence of events wassuch as to foreclose informed and considered action by theemployees. This case graphically demonstrates the wisdomof the accepted principle that a Board-conducted electionisnormally the most reliable method of determiningemployee sentiment and fostering employees'organization-al freedom. However, as interpreted over the years, the Actdoes not undertake to protect employees from takingprecipitous action in choosing their representatives. TheAmalgamated might have performed that function byattempting to organize the Plainview employees ratherthan seekingto gain recognitionby dealing directly withthe employer. The employees would have been betterserved by the educational process of an election campaign.However, the record evidence does not establish that theBrotherhood was a minority union when it was recognizedor that its majority had been obtained through unlawfulconduct by either Respondent or the Brotherhood, withinthe ambit of prior decisions.43The General Counsel maintains that Respondent afford-ed the Brotherhood unlawfulassistancein facilitating theemployees' attendance at the Brotherhood meeting onSaturday,March 6. The principalactivities at the meetingwere the execution of the three-part blue cards, including aunion dues checkoff authorization, and obtaining employ-ee authorization or approval for the consummation of acontract. Since, as hitherto found, the Brotherhood hadbeen lawfully recognized, Respondent's conductin releas-ing the employees from work so they could attend theBrotherhood meeting was permissible cooperation with amajority union. SeeMace Food Stores, Inc.,167 NLRB441, 449;Kimbrell v. N.LR.B.,290 F.2d 799, 802 (C.A. 4).Accordingly, the Trial Examinerwill recommend dis-missal of the complaint insofar as it alleges violations ofSection 8(a)(2) of the Act.2.Section8(a)(1)a.SurveillanceSteveDavis, the son of Construction SuperintendentMax Davis,attended the Brotherhood meeting on March6.YoungDavis was at that time a construction leadmanand thus not within the bargaining unit represented by theBrotherhood.The General Counsel maintains that his42 Indeed,the Breaker Confectionsrationaleisa fortioriapplicable here,sinceBreakerwas an 8(a)(5) case,in which the General Counsel had theburden of establishing the union'smajority,whereas here the burden on theGeneral Counsel is to rebut the presumptionof majorityarising from thecards themselves.43 InN.LR.B. v. Gissel Packing Co.,395 U.S. 575,601, In. 18, the Courtspecificallyleft open the question of "a union's right torely oncards as afreely interchangeable substitute for elections where there has been noelection interference."The present Trial Examiner suggests that employeerightsmight be better protected if unions were limited to elections exceptwhere employer unfair labor practices prevent fair elections.However, theBoard and court decisions under Sec. 8(aX2) appear to negate any suchrestriction,in the absence of aMidwest Pipingsituation(Midwest Piping &Supply, Co.,63 NLRB 1060). SeeKimbrellv.N.LR.B.,290 F.2d 799, 802(C.A. 4), and cases cited. MISSOURI BEEF PACKERS, INC.presence at the meeting amounted to surveillance overunion activities.There is no evidence that Steve Davis was a supervisor orthatrepresentative of Respondent to attend the Brotherhoodmeeting. The mere fact that he was the son of a supervisoris insufficient to establish that he attended the meeting atthe request of or on behalf of Respondent. And thisdeficiency is not supplied by the fact that he was not amember of the bargaining unit. In the first place, it doesnot appear that at that time the scope of the unit had beenannounced. The employees were all performing construc-tion work on March 6. All of them (except for a smallgroup of cement workers) were excused from working inthe afternoon for the expressed purpose of attending themeeting. There is no reason to conclude that Steve Davisattended for any reason but conformity with the generalannouncement.Accordingly, the Trial Examiner will recommend dis-missalof the allegation that Respondent engaged insurveillance of the employees' union activities.b.InterrogationDomingo Cortinez, Jr., testified that about 3 weeks afterproduction started, Roberson asked him what he "thoughtabout the union." Cortinez said that he "thought it was agood thing," whereupon Roberson said "that all we got outof the union was cheap." There was no further elucidation.On the basis of this testimony, the Trial Examiner is unableto conclude that in this instance Roberson coercivelyinterrogated the employee.Cortinez also testified that sometime in April he waswearing an Amalgamated button on his cap. Roberson sawthe button and asked where Cortinez had obtained it.When Cortinez said he had received the button from afriend, Roberson asked if it was employee Alex Rodriguez.Upon receiving an affirmative answer, Roberson askedwhere Rodriguez was working, but Cortinez did not know.That ended the conversation. The Trial Examiner creditsCortinez and finds that Roberson unlawfully interrogatedhim concerning his and Rodriguez's union sympathies oractivities.c.ThreatsEmployee Alfonso Maldonado testified that around themiddle of April he went to Roberson's office to inquireabout insurance benefits in connection with an illness ofMrs.Maldonado.Noting an Amalgamated button onMaldonado's cap, Roberson told Maldonado "to quitmessing around with the [Amalgamated] union or he wasgoing to lose all the benefits of the company." RobersoninformedMaldonado that the insurance benefits wereprovided by the Brotherhood, rather than by the Employer.Cortinez, who was in Roberson's office at the same time,also said that he understood that the Company paid for theinsurance, and Roberson said that it was the Brotherhoodthatprovided the benefit. The Trial Examiner creditsMaldonado, despite Roberson's denial.44Respondent's contract with the Amalgamated at Friona provides foremployer contributions to the Amalgamated's health and welfare plan Such189The Brotherhood agreement in evidence provides that"the Company will provide full-time employees with .. .comprehensive individual and family insurance," thenature of which is specified. It thus appears that Rober-son'sstatementswere not factual or informational.Although Respondent conceivably might not grant similarinsurance benefits in a contract with the Amalgamated,44thiswas not what Roberson said. In the context, hisstatements amounted to a threat of loss of companybenefits if the employees should select the Amalgamated inplace of the Brotherhood as their bargaining representa-tive.Employee Epifaio Martinez, a member of the Brother-hood's negotiating committee, testified that on Friday,March 5, he asked Roberson for his paycheck andRoberson replied that he would have to check with Mahon.Roberson made a telephone call and then gave Martinezhispay.Martinez did not hear Roberson's telephoneconversation and could not say with whom it was.Respondent maintains that arrangements had been madewith the Brotherhood representatives for delivering pay-checks to the union employee negotiators at the negotiat-ing session.Inhisbrief,theGeneral Counsel argues that theMartinez paycheck incident "evidences an interest on thepart of Roberson to instill in the minds of the employeesthat any lack of support for the Brotherhood could resultin an effect on the employees' employment status." In theTrial Examiner's opinion, this argument is totally unsup-ported by the evidence.Other allegations in the complaint of employer interfer-en^e, including prohibition of the wearing of Amalgamatedbuttons,arenot supported by substantial evidence.CONCLUSIONS OF LAW1.Since around the beginning of April 1971, Respon-dent has committed unfair labor practices in violation ofSection 8(a)(1) by interrogating employees concerningemployee sympathies and activities for the Amalgamatedand by threatening employees with loss of benefits if theychoose to be represented by the Amalgamated instead ofthe Brotherhood.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3.The record fails to establish that Respondent hasengaged in any unfair labor practices other than thosefound above.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, the Trial Examiner will recommend a cease-and-desist order and the posting of notices customary in suchcases.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of thecontributions were to replace a program provided by the Company beforecontracting with the Amalgamated 190DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, the TrialExaminerherebyissues the followingrecommended: 45ORDERRespondent,Missouri Beef Packers, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees in Plainview, Texas, with lossof benefits if they choose not to be represented by theInternationalBrotherhood of Packinghouse and DairyWorkers;(b) Coercively interrogating employees concerning theirunion activities or sympathies or those of other employees;(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist any labororganization, to bargain collectively through representa-tivesof their own choosing, to engage in concertedactivities or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a)Post at its Plainview, Texas, plant copies of theattached noticemarked "Appendix." 46 Copies of saidnotice, in both Spanish and English, on forms provided bytheRegional Director for Region 16, after being dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 47IT IS FURTHER ORDERED that the amended complaint be,and it hereby is, dismissed insofar as it alleges unfair laborpractices other than those found herein.45 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes46 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcingan Order ofthe National Labor Relations Board."41 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read,"Notify theRegional Director for Region 16, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question our employees concerningtheir sympathies or activities for or against any union.WE WILL NOT threaten our employees with the lossof any benefits if they choose to be represented by theAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other union insteadof the International Brotherhood of Packinghouse andDairy Workers.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce our employees in the exerciseof the right to self-organization, to form labor organiza-tions, to join or assist any labor organization, tobargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aiti or protection as guaranteed in Section7 of the Act, or refrain from any and all such activities.MISSOURI BEEFPACKERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-Ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Office Building,A24, 8A24, 819 Tayler Street, Fort Worth, Texas 76102,Telephone 817-334-2921.